BYERS, District Judge.
The defendants above named seek to have the judgment rendered May 6, 1941, herein resettled in respect of the matters presented in the affidavit upon which the order to show cause of June 12, 1941, was based.
Consideration of the moving papers and those in opposition induces the belief that the rights of the plaintiff will not be impaired if the defendants should be permitted to make use of a seal such as that which is attached to the moving affidavit, on the bottom portion of which there may be displayed, in letters substantially conforming to those now so appearing, the following phrase:
“Famous Funn Family Service, the former title, is now unavailable.”-
It is therefore concluded that, to 'this extent, the defendants’ motion is granted, upon condition that the foregoing phrase is to appear only in connection with the proposed seal, and that the lettering thereon and the seal itself shall be submitted to the plaintiff for its approval before the final order for printing the same is given; and in the event that the plaintiff withholds consent to the form and lettering as proposed by the defendants in accordance herewith, the said seal as proposed may be submitted to the Court.
Present resettled judgment in accordance herewith, for settlement on notice.